Title: To Thomas Jefferson from Joseph Marie Lequinio de Kerblay, 21 November 1802
From: Lequinio de Kerblay, Joseph Marie
To: Jefferson, Thomas


          
            Sir
            Newport 21 novembre 1802
          
          Please you permitt one of the truer your governement’s mildness and wisdom admirers remember himself respectfully to your Excellency, by the way of our respectable and amiable Senator Mr. Ellery now going away for the Congress? i am not ignorant of your time’s high price, and pretend not to Spend it, in vain, with a long and unuseful epistle; but being intitled to your Bounties by your Bounty itself, and by the most graceful persuasion issued from your letters, i Can’t neglect, nor refuse myself such a good opportunity of presenting you my humble duties by hand, at least, Since i may not present them now in person. be so good, Sir, i pray, as to accept of them with your usual goodness, and do remain Convinced of my Sincere wishing to possess a little Share in your esteem and of my fond endeavouring to get it. 
          i am, Sir, of your Excellency, the most respectful, and the most obedient Servant
          
            Lequinio Kerblay
          
        